Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of By Design, Inc. on Form SB-2, of my report dated August 10, 2007 (included in exhibits to such registration statement) on the consolidated financial statements of By Design, Inc. as of and for the years ended December 31, 2005 and 2006. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado August 28, 2007
